 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:_ 0
DATE FILED:
wee ee x
UNITED STATES OF AMERICA
~$~{PROPOSED} ORDER
- Vv. -
19 Cr. 607 (AJN)
RAYSETTE MERCEDES,
Defendant.
eee eee eee x

WHEREAS, with the defendant’s consent, his guilty plea allocution was made
before United States Magistrate Judge Kevin Nathaniel Fox on March 3, 2020;
WHEREAS, a transcript of the allocution was made and thereafter was transmitted
to the District Court;
WHEREAS, a copy of the plea agreement between the defendant and the
Government was transmitted to the District Court; |
WHEREAS, the parties stipulate and agree that the bank discussed in the
defendant’s plea allocution was insured by the Federal Deposit Insurance Corporation at the time
of the fraud; and
WHEREAS, upon review of that transcript, plea agreement, and above-referenced
stipulation, this Court has determined that the defendant entered the guilty plea knowingly and

voluntarily and that there was a factual basis for the guilty plea;

 

 
IT IS HEREBY ORDERED that the defendant’s guilty plea is accepted.

SO ORDERED:

Dated:

New York, New York

of

‘e _, 2020

 
 

Px. \\\o
THE HONSRABLE ALISON J. NATHAN
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
